Danforth, J.
Unless by special contract, a common carrier is not liable for goods lost beyond the end of his route. Nutting v. Conn. River Railroad Company, 1 Gray, 502; Perkins v. P. S. & P. Railroad Company, 47 Maine, 589 and cases cited.
In this case there was a special contract, evidenced by the receipt given, limiting the defendants’ liability to the end of their own route, and the delivery of the money to a ‘ connecting express company,’ etc. The case shows that their contract was fully performed by the defendants. They have, therefore, discharged all the obligations resting upon them, either by law or by contract. Pendergrast v. Adams Express Co., 101 Mass. 120.

Plaintiff nonsuit.

Appleton, C. J.; Gutting, Walton, and Dickerson, JJ., concurred.